Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Via Fed Ex & Facimile June 30, 2009 Dr. David Chess Enhanced Care Initiatives, Inc. Six Corporate Drive, Suite 420 Shelton, CT 06484 RE: Care Management Services Agreement Dear David: Reference is hereby made to the Care Management Services Agreement, dated as of October 1, 2007 (the Agreement) between Texas HealthSpring, LLC, HealthSpring of Tennessee, Inc., and Enhanced Care Initiatives, Inc. (ECI) as supplemented by that certain Supplemental Agreement dated January 1, 2008 between ECI and HealthSpring of Alabama, Inc., as further amended by that Amendment to Care Management Services dated October 1, 2008. Pursuant to Section 5.2(e) of the Agreement, Texas HealthSpring, LLC and HealthSpring of Tennessee, Inc. hereby give notice to ECI of their intent to terminate the Agreement to be effective as of September 30, 2009. This notice of termination shall not affect the Agreement with respect to HealthSpring, Inc. of Alabama, Inc. Regards, Shawn Morris Executive Vice President & President HealthSpring of Tennessee cc: Scott Huebner Executive Vice President & President Texas HealthSpring
